 

Exhibit 10.9

 

Radiant Logistics, Inc.

 

2012 Stock Option and Performance Award Plan

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Restricted Stock Unit Award attached to this Restricted Stock Unit Award
Agreement, hereby grants to the individual named below the right to receive the
number of shares of the Corporation’s Common Stock on a deferred basis, also as
is set forth below. The terms of this Restricted Stock Unit Award Agreement are
subject to all of the provisions of the Plan and the attached Restricted Stock
Unit Award, with such provisions being incorporated herein by reference.

 

1. Date of Grant: _____________________       2. Name of Employee:
_____________________       3. Number of Units: _____________________ (each Unit
representing one share of Common Stock)       4. Vesting of Restricted Stock
Units:

 

Vesting Date   No. of Units Vested                        

 

5. Date(s) or Event(s) of Distribution of Underlying shares of Common
Stock:____________________

 

The Employee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this Restricted Stock Unit Award Agreement and the Plan,
and that the terms thereof supersede any and all other written or oral
agreements between the Employee and the Corporation regarding the subject matter
contained herein.

 

Radiant Logistics, Inc.   Employee:       By:       Title:
                                     Date:   Date:        

 

 

 

 

RESTRICTED STOCK UNIT AWARD

 

THIS AGREEMENT made as of the grant date set forth in Section 1 of the
Restricted Stock Unit Award Agreement to which this Agreement is attached (the
“Date of Grant”) between Radiant Logistics, Inc., a Delaware corporation
(hereinafter referred to as the “Corporation”), and the individual identified in
Section 2 of the Restricted Stock Unit Award Agreement to which this Agreement
is attached (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Corporation has adopted the Radiant Logistics, Inc. 2012 Stock
Option and Performance Award Plan (the “Plan”), providing for the grant of the
right to receive shares of Common Stock of the Corporation (the “Stock”) by
Employees of the Corporation on a deferred basis; and

 

WHEREAS, the Plan’s administrative committee (the “Committee”) has authorized
the grant of Restricted Stock Units to the Employee on the date of this
Agreement, thereby allowing the Employee to acquire a proprietary interest in
the Corporation in order that the Employee will have a further incentive for
remaining with and increasing his or her efforts on behalf of the Corporation;
and

 

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

 

WHEREAS, the Employee has accepted the grant of Restricted Stock Units and has
agreed to the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Grant of Award. The Corporation hereby grants to the Employee as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his services, an award of that number of
Restricted Stock Units (as set forth in Item 3 of the attached Restricted Stock
Unit Award Agreement) on the date hereof, subject to all of the terms and
conditions in this Agreement and the Plan. Each grant of Restricted Stock Units
grants to the Employee the right to receive shares of Common Stock of the
Corporation (at the rate of one share of Common Stock for each Restricted Stock
Unit) pursuant to the schedule set forth in Item 5 of the attached Restricted
Stock Unit Award Agreement (but only to the extent such Restricted Stock Units
are then-vested, as set forth in Sections 3, 4 and 5, below).

 

2.         Restrictions on Restricted Stock Units. Except as otherwise provided
in this Agreement, the restrictions on the Restricted Stock Units shall lapse in
such amounts and upon such dates as set forth in Item 4 of the Restricted Stock
Unit Award Agreement to which this Agreement is attached.

 

- 2 -

 

 

3.         Committee Discretion to Accelerate Vesting. The Committee may decide,
in its absolute discretion, to accelerate the lapse of any restrictions on the
balance, or some lesser portion of the balance, of the Restricted Stock Units at
any time. If so accelerated, such restrictions shall be considered to have
lapsed as of the date specified by the Committee.

 

4.         Forfeiture.         As of the date of termination of the Employee’s
employment with the Corporation [for any reason] [for any reason other than
[death or disability]], the Restricted Stock Units as to which the restrictions
described in Section 2, above, have not lapsed (either by satisfaction of such
restrictions or by action of the Committee pursuant to the provisions of Section
3) shall thereupon be forfeited. [Furthermore, as of the date the restrictions
set forth in Section 2, above, have not lapsed because the applicable
performance goals established by the Committee were not met, the Restricted
Stock Units with respect to which such restrictions have not lapsed because such
performance goals were not met shall thereupon be forfeited.]

 

5.         Continuous Employment Required. The restrictions placed on the
Restricted Stock Units, as described in Section 2 hereof, shall not lapse in
accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Corporation from the Date of Grant
until the date such lapse occurs.

 

6.         Withholding of Taxes. Notwithstanding anything in this Agreement to
the contrary, no certificate representing shares of Stock may be delivered to
the Employee upon the deferred distribution date set forth in Item 5 of the
attached Restricted Stock Unit Award Agreement unless and until the Employee
shall have delivered to the Corporation the minimum statutorily required amount
of any federal, state or local income or other taxes which the Corporation may
be required by law to withhold with respect to such shares of Stock. Pursuant to
such procedures as may be established by the Committee in its discretion, the
Employee may elect to satisfy any such income tax withholding requirement by
having the Corporation withhold shares of Stock otherwise deliverable to the
Employee or by delivering to the Corporation previously acquired shares of
Common Stock provided that the Committee, in its discretion, may disallow
satisfaction of such withholding by the delivery or withholding of any shares of
Common Stock.

 

7.         After the Death of the Employee. Any delivery of Stock to be made to
the Employee under this Agreement shall, if the Employee is then deceased, be
made to the Employee’s designated beneficiary, or if no such beneficiary
survives the Employee, his estate. Any transferee must furnish the Corporation
with (a) written notice of his status as transferee, and (b) evidence
satisfactory to the Corporation to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

8.         Reservation of Shares of Stock. The Corporation shall at all times
during the term of this Agreement reserve and keep available such number of
shares of the Common Stock as will be sufficient to satisfy the requirements of
this Agreement. The shares of Common Stock deliverable to the Employee may be
either previously authorized but unissued shares or issued shares which have
been reaquired by the Corporation.

 

- 3 -

 

 

9.         No Rights of Stockholder. Neither the Employee nor any person
claiming under or through the Employee shall be, or have any of the rights or
privileges of, a stockholder of the Corporation in respect of any shares of
Stock deliverable on a deferred basis hereunder unless and until certificates
representing such shares of Stock shall have been issued, recorded on the
records of the Corporation or its transfer agents or registrars, and delivered
to the Employee.

 

10.       Registration. The Corporation shall, at any time, register or qualify
the shares of Stock pursuant to the Securities Act of 1933, as amended.

 

11.       Approval of Counsel. The issuance and delivery of shares of Stock
pursuant to the Plan shall be subject to approval by the Corporation’s counsel
of all legal matters in connection therewith, including, but not limited to,
compliance with the requirements of the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and the requirements of any stock exchange or automated trading
medium upon which the Common Stock may then be listed or traded.

 

12.       Certificate Legend. In addition to any legends placed on the
certificates pursuant to Section 13 of this Agreement, and until the
restrictions on the shares of Stock shall have lapsed, each certificate
representing the shares of Stock shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Radiant Logistics, Inc.
2012 Stock Option and Performance Award Plan, and in a Restricted Stock Unit
Award Agreement dated [DATE] and entered into by and between Radiant Logistics,
Inc. and [NAME OF EMPLOYEE]. A copy of the Plan and such Restricted Stock Unit
Award Agreement may be obtained from the General Counsel of Radiant Logistics,
Inc.”

 

13.         Resale of Common Stock, Etc. The Common Stock issued hereunder shall
bear the following (or similar) legend if required by counsel for the
Corporation:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.

 

14.         Limitation of Action. The Employee and the Corporation each
acknowledges that every right of action accruing to him or it, as the case may
be, and arising out of or in connection with this Agreement against the
Corporation, on the one hand, or against the Employee, on the other hand, shall,
irrespective of the place where an action may be brought, cease and be barred by
the expiration of three years from the date of the act or omission in respect of
which such right of action arises.

 

- 4 -

 

 

15.         Notices. Each notice relating to this Agreement shall be in writing
and delivered in person, by recognized overnight carrier or by certified mail to
the proper address. All notices to the Corporation or the Committee shall be
addressed to them at 405 114th Avenue, SE, Third Floor, Bellevue, WA 98004 Attn:
General Counsel. All notices to the Employee shall be addressed to the Employee
or such other person or persons at the Employee’s address set forth in the
Corporation’s records. Anyone to whom a notice may be given under this Agreement
may designate a new address by notice to that effect.

 

16.         Benefits of Agreement. This Agreement shall inure to the benefit of
the Corporation, the Employee and their respective heirs, executors,
administrators, personal representatives, successors and assigns.

 

17.         Severability. In the event that any one or more provisions of this
Agreement shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

 

18.         Governing Law. This Agreement will be construed and governed in
accordance with the laws of the State of Delaware without regard to its
principles of conflicts of law. In the event that either party is compelled to
bring a claim related to this Agreement, to interpret or enforce the provisions
of the Agreement, to recover damages as a result of a breach of the Agreement,
or from any other cause (a “Claim”), such Claim must be processed in the manner
set forth below:

 

(i)          THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION,
EACH PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

 

(ii)         The arbitration shall be binding and conducted before a single
arbitrator in accordance with the then-current JAMS Arbitration Rules and
Procedures for Employment Disputes or the appropriate governing body, as
modified by the terms and conditions of this paragraph. Venue for any
arbitration pursuant to this Agreement will lie in Seattle, Washington. The
arbitrator will be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
JAMS or the appropriate governing body. The Corporation shall pay the
arbitrator’s fees and arbitration costs (recognizing that each side bears the
cost of its own deposition(s), witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being heard in a court
of law). Upon the conclusion of the arbitration hearing, the arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based. The award of the
arbitrator shall be final and binding. Judgment upon any award may be entered in
any court having jurisdiction thereof.

 

- 5 -

 

 

19.         Employment. Nothing contained in this Agreement shall be construed
as (a) a contract of employment between the Employee and the Corporation, (b) as
a right of the Employee to be continued in the employ of the Corporation, or (c)
as a limitation of the right of the Corporation to discharge the Employee at any
time, with or without cause (subject to any applicable employment agreement).

 

20.         Definitions. Unless otherwise defined herein, all capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

 

21.         Incorporation of Terms of Plan. This Agreement shall be interpreted
under, and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

 

BY WAY OF EXECUTION OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT TO WHICH THIS
AGREEMENT IS ATTACHED, the Corporation and the Employee (and each of their
heirs, successors and assigns) agree to be bound by each and every one of the
terms set forth in this Agreement.

 

- 6 -

 